Citation Nr: 1702896	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for scar, residual to crush injury, right little finger scar.

2. Entitlement to service connection for right hand disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO continued a 10 percent rating for service-connected right little finger scar and denied entitlement to service connection for right hand disability.

The Veteran requested a travel Board hearing in his September 2011 substantive appeal, and the Veteran was notified that he was placed on a list of persons wanting to appear to a travel Board hearing.  In November 2011, the Veteran withdrew his request for a Board hearing.

The issue of entitlement to service connection for a right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Symptoms of the Veteran's disability more nearly approximate a right little finger scar that is both painful and unstable.


CONCLUSION OF LAW

The criteria for an additional 10 percent rating for a painful and unstable right little finger scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording the Veteran an adequate VA examination as discussed below.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

VA has rated the Veteran's right little finger scar as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, since it granted service connection in April 1993.  The criteria for rating scars have changed twice since that time, in August 2002 and October 2008, prior to the filing of the January 2010 claim in this case.  See 67 Fed. Reg. 49590 (Aug. 30, 2002); 73 Fed. Reg. 54708 (Oct. 23, 2008).  As the current criteria took effect prior to the filing of the claim for an increased rating in this case, the Board will consider whether an increased rating is warranted under these criteria. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful. 

Note (1) to Diagnostic Code 7804 defines an unstable scar as "one, where for any reason, there is frequent loss of covering of skin over the scar."  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable scars.

VA examined the Veteran in March 2010.  The examiner noted the scar measured at 1 cm by 0.1 cm and that the scar is precisely located on the "right little finger sides of nail."  The scar was painful, superficial, and it had no signs of inflammation. It had no keloid formation.  However, the examiner noted that the Veteran has a tender nail bed/scar area and recommended that the Veteran see an orthopedic/ hand surgeon.  The examiner noted within the physical examination report that there is no skin breakdown.  However, earlier in the same examination report under "specific history," the examiner noted that the current symptoms include "pain and skin breakdown (anytime)."

In October 2010, a VA clinician noted that the Veteran has a thick and deformed nail that sticks out at 45 degrees and is easily caught on other objects.  In December 2010, the Veteran had a surgical procedure performed on his right little finger's nail bed.  In January 2011, the VA clinician noted that despite the surgery, the little finger nail is growing back. 

The above evidence reflects that the Veteran has one nonlinear scar of the length measured above. The VA examiner did not expressly find the scar unstable.  However, an unstable scar is expressly defined in the regulation as one where, for any reason, there is frequent loss of covering of skin over the scar.  The question of whether the Veteran's scar meets this definition is ultimately a legal one.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

Given the earlier notation within the March 2010 VA examination that noted that the Veteran's symptoms include pain and skin breakdown, the examiner's notation that that the Veteran had a tender "nail bed/ scar area," and the Veteran's report that his nail breaks out and regrows, resulting in pain each time, the Board finds that the symptoms more nearly approximate that of a scar that is both unstable and painful.  As the scar is both unstable and painful, the Veteran merits an additional 10 percent rating under Diagnostic Code 7804, Note (2). A higher rating under Diagnostic Code 7804 is not warranted because the Veteran does not have more than one scar. 

The Board has considered other Diagnostic Codes, but it finds they do not apply. Specifically, Diagnostic Code 7800 concerns scars of the face, head, or neck, but the Veteran's scars are on his right little finger.  Diagnostic Code 7801 does not apply because the Veteran's scar is superficial.  Diagnostic Code 7802 does not apply because the Veteran's scar measures less than 144 square inches.  Moreover, there is no indication that there are disabling effects of the scar that would warrant rating under other diagnostic codes pursuant to DC 7805.  In this regard, the Board notes that the Veteran's contentions regarding the function of his right hand will be addressed in his claim for service connection for right hand disability that is being remanded below.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The above evidence reflects that the symptoms associated with the Veteran's right little finger scar are contemplated within the diagnostic codes.  The symptoms of pain and problems with the nail are expressly contemplated by the additional 10 percent rating being granted for a scar that is both unstable and painful.  Thus, the rating criteria reasonably describe the Veteran's right little finger scar symptomatology.  Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e., marked interference with employment or frequent periods of hospitalization).  Neither the March 2010 VA examination report nor any other document reflects that the scar interferes with the Veteran's employment or has caused frequent hospitalization.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

For the foregoing reasons, an additional 10 percent rating is warranted for an unstable and painful scar of the right little finger.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A10 percent rating is granted in addition to the existing 10 percent for scar, residual to crush injury, right little finger scar, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that additional development is necessary before a decision can be reached on the claim concerning entitlement to service connection for a right hand disability. 

As noted above, in the same May 2010 rating decision that denied an increased rating for the right little finger scar, the AOJ denied service connection for a right hand disability.  The Veteran and his representative filed statements challenging this determination in May 2010 and July 2010.  The July 2010 statement was deemed a notice of disagreement (NOD) with the denial of the increased rating.  However, the Veteran referenced both the right hand and finger in this document.  Given that the statement was considered a NOD with the denial of an increased rating for the right little finger scar, it should also be considered a NOD with the denial of service connection for right hand disability.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Recent amendments to VA's regulations require that a NOD be on a specific form, but the amendments are only effective March 24, 2015.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  They therefore do not apply to the Veteran's July 2010 letter.
Where, as here, a veteran files a timely NOD, and the RO has not issued a statement of the case (SOC), a remand is warranted to remedy this procedural deficiency.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, the claim for service connection for right hand disability is REMANDED for the following action:

The AOJ must take appropriate action in response to the Veteran's timely NOD concerning his claim for entitlement to service connection for a right hand disability, including issuance of an SOC.  Only if a timely substantive appeal is filed should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


